Citation Nr: 1455754	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 to November 2007.  He subsequently served in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  As mentioned above, Virtual VA includes the September 2014 hearing transcript.  Otherwise, the Virtual VA file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran had service in the United States Army Reserve.  He testified at the September 2014 hearing that he was diagnosed with asthma in 2010 or 2011 during such service.  Therefore, on remand, the AOJ should verify any periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

In addition, the Veteran was afforded a VA examination in April 2012.  However, that examiner did not have the opportunity to review the claims file at that time, including the service treatment records.  She concluded that the Veteran's asthma was unlikely to have been incurred in-service based on the lack of in-service symptoms and continued lack of symptoms until he became deconditioned by physical restrictions following his 2010 left shoulder surgery.  She commented that, if in-service respiratory infections or chemical exposure had contributed to asthma, then symptoms would have presented at that time rather than five years after the Veteran's November 2007 separation from service.  

The VA examiner did later review the claims file in conjunction with her August 2012 addendum opinion.  At that time, she noted in-service upper respiratory infection, but did not note in-service bronchitis, wheezing, and recurrent respiratory illness.  The examiner still believed that, if asthma was related to his service, then he would have had symptoms while in service.  This opinion did not consider the Veteran's December 1999 report of wheezing as a symptom of a lung problem in relation to his work with beryllium counterbalance weights, dusty environments involved with drywall sanding, and JP-8 as a painter and carpenter.  The service treatment records also show June 2004 bronchitis with shortness of breath, December 2004 bronchitis with a cough, and a December 2004 profile for recurrent respiratory illness and prescription regimen for upper respiratory infections.  

Moreover, the Veteran testified in September 2014 as to in-service symptoms of asthma, such as shortness of breath.  He also testified as to these symptoms in the 5 years following his 2007 separation from service until his 2011 asthma diagnosis.  Therefore, remand is required for an examination that considers the Veteran's hearing testimony and service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AO should verify the Veteran's service in the United States Army Reserve, to include any periods of active duty, ACDUTRA, and INACDUTRA between 2008 and 2012.

The AOJ should prepare a summary of the dates of active duty, ACDUTRA, and INACDUTRA.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.  

The Veteran contends that he has asthma that is due to in-service chemical exposures, specifically through his military occupational specialty working with hydraulic fluids.  The service treatment records verify his work with hydraulic fluid.  A January 1995 Air Force Form 2755 reflected his work with KC-10 pneudraulic and 3 refueling systems, trichloroethane, MEK, hydraulic fluids and skydrol.  This form also listed the Veteran's sources of exposure as skydrol, JP-4/JP-8, nitrogen, and MEK "above the limit."  

The Veteran has also asserted that his respiratory symptoms, such as shortness of breath and wheezing, had their onset in-service.  The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current respiratory disorder is causally or etiologically related to his military service, including chemical exposure therein.  

In rendering this opinion, the examiner should discuss the significance, if any, of the fact that the Veteran served in the same occupational field involving chemical exposure for over 14 years.  The service treatment records show the Veteran's required use of a respirator for his military occupational specialty and specifically include his December 1999 report of wheezing as a symptom of a lung problem in relation to his work with beryllium counterbalance weights, dusty environments involved with drywall sanding, and JP-8 as a painter and carpenter.  The service treatment records also show a June 2004 assessment of bronchitis with shortness of breath treated with an albuterol inhaler, and December 2004 treatment for bronchitis.  The Veteran was subsequently put on a profile for recurrent respiratory illness and that December 2004 profile noted his prescription regimen used to treat upper respiratory infections.  

The examiner should also consider the Veteran's reserve treatment records showing January 2011 treatment for wheezing and dyspnea on exertion over the 3 months prior to that treatment.  The January 2011 treatment note also referenced December 2010 hyper-responsive airway and exercise-induced bronchospasm treated with an albuterol inhaler, as well as hydraulic fluid aspiration while on active duty in 1996 or 1997.  The reserve treatment records further show April 2011 diagnosis for asthma and pleural diffusion, with ongoing treatment through October 2012.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


